ATTACHMENT TO NOTICE OF ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 10/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,542,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 45-75 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 45, the prior art of record teaches many of the elements of the claimed invention, including a dental imager for imaging an intraoral cavity, comprising: a handle coupled to a head having a size and shape for select insertion into the intraoral cavity; a pair of lateral scanning arms, coupled to the head or the handle and positioned opposite each other, and having a scanner associated therewith for imaging at least a portion of the intraoral cavity; and, a guide having a size and shape for engagement with the intraoral cavity while simultaneously biasing the top scanner and the bottom scanner from the intraoral cavity as the dental imager moves relative to the intraoral cavity during imaging.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein each arm of the pair of lateral scanning arms includes a top scanner and a bottom scanner associated therewith, in the manner as required by Claim 45.
With respect to Claim 57, the prior art of record teaches many of the elements of the claimed invention, including dental imager for imaging an intraoral cavity, comprising: a handle coupled to a head having a size and shape for select insertion into the intraoral cavity; a pair of arcuate lateral scanning arms coupled to the head or the handle and positioned opposite one other, each of the pair of arcuate lateral scanning arms having a scanner associated therewith for imaging at least a portion of the intraoral cavity; and, a guide having a size and shape for engagement with the intraoral cavity while simultaneously substantially biasing the scanner from the intraoral cavity as the dental imager moves relative to the intraoral cavity during imaging.
However, the prior art of record fails to teach or fairly suggest the apparatus further comprising an activation sensor comprising an emitter in one of the pair of arcuate lateral scanning arms and a detector in the other of the pair of arcuate lateral scanning arms, the emitter and the detector being generally aligned such that a beam generated by the emitter is receivable by the detector during non-use and generally blocked by the intraoral cavity during use of the dental imager, in the manner as required by Claim 57.
With respect to Claim 65, the prior art of record teaches many of the elements of the claimed invention, including a dental imager for imaging an intraoral cavity, comprising: a handle coupled to a head having a size and shape for select insertion into the intraoral cavity; at least one lateral scanning arm projecting outwardly from the head or the handle and having a scanner associated therewith for imaging at least a portion of the intraoral cavity; and, a guide having a size and shape for engagement with the intraoral cavity while simultaneously substantially biasing the scanner from the intraoral cavity as the dental imager moves relative to the intraoral cavity during imaging.
However, the prior art of record fails to teach or fairly suggest the apparatus further comprising a front medial scanning arm and a rear medial scanning arm coupled to the head or the handle, in the manner as required by Claim 65.
With respect to Claim 72, the prior art of record teaches many of the elements of the claimed invention, including a dental imager for imaging an intraoral cavity, comprising: a handle having a proximal end and a distal end; a head coupled to the handle and having a size and shape for select insertion into the intraoral cavity; a pair of static scanning arms immovably coupled to the head or the handle and having a scanner associated therewith for imaging at least a portion of the intraoral cavity; a front pad and a rear pad mounted to the head or the handle; and a guide having a size and shape for engagement with the intraoral cavity while simultaneously substantially biasing the scanner from the intraoral cavity as the dental imager moves relative to the intraoral cavity during imaging.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein each arm of the pair of static scanning arms has a scanner associated therewith, in the manner as required by Claim 72.
Claims 46-56, 58-64, 66-71, and 73-75 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 02/22/2021 and 10/14/2020, respectively, with respect to claim objections and double patenting rejections, have been fully considered and are persuasive.  The claim objections and double patenting rejections have been overcome by the amendment and Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/06/2021